
	
		III
		111th CONGRESS
		1st Session
		S. RES. 35
		IN THE SENATE OF THE UNITED STATES
		
			February 11, 2009
			Mr. Voinovich (for
			 himself and Mr. Brown) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring Miami University for its 200 years
		  of commitment to public higher education.
	
	
		Whereas article III of the Northwest Ordinance, enacted by
			 the Second Continental Congress in 1787, states that: Religion,
			 morality, and knowledge, being necessary to good government and the happiness
			 of mankind, schools and the means of education shall forever be
			 encouraged.;
		Whereas Miami University was chartered on February 17,
			 1809;
		Whereas Miami University is the Nation’s tenth oldest
			 public institution of higher learning;
		Whereas Miami University’s motto is Prodesse Quam
			 Conspici, meaning, “to accomplish without being conspicuous”;
		Whereas, former Poet Laureate Robert Frost once referred
			 to Miami University as “the most beautiful college there is”;
		Whereas Miami University is the birthplace of the
			 McGuffey Eclectic Readers, written by William Holmes McGuffey,
			 who was known as School Master to the Nation and who wrote and
			 complied the first 4 such readers while a Miami University faculty
			 member;
		Whereas Miami University is cited annually by national
			 college rankings as being one of the Nation’s best values among public
			 universities;
		Whereas Miami University is a university committed to
			 empowering its students, faculty, and staff to become engaged citizens who use
			 their knowledge and skills with integrity and compassion to improve the future
			 of our global society;
		Whereas Miami University has continued to fulfill its
			 mission by attracting some of the Nation’s brightest faculty, staff, and
			 students;
		Whereas Miami University consistently ranks among the top
			 25 colleges and universities in the Nation for the number of undergraduate
			 students who study abroad;
		Whereas Miami University has a graduation rate that
			 exceeds the national averages for undergraduates, students of color, and
			 athletes;
		Whereas Miami University is known as the “Mother of
			 Fraternities”, as it is the Alpha Chapter for 5 National Greek organizations:
			 Beta Theta Pi, Sigma Chi, Phi Delta Theta, Phi Kappa Tau, and Delta
			 Zeta;
		Whereas Miami University has more than 150,000 living
			 alumni who reside in every State in the Nation and numerous countries
			 throughout the world, where they contribute significantly to their local and
			 global communities;
		Whereas Miami University ranks forty-fourth among all
			 schools for producing Peace Corps volunteers since the inception of the Peace
			 Corps and is ranked seventh on the Peace Corps’ 2009 list of the top 25
			 volunteer-producing, medium-sized schools in the Nation, with 39 alumni
			 currently serving as volunteers and a total of 809 Miami alumni having served
			 as volunteers since the inception of the Peace Corps in 1961;
		Whereas Miami University alumni have a history of service
			 to the United States and include a President of the United States, the
			 Honorable Benjamin Harrison; 9 United States Senators, including one sitting
			 Senator, the Honorable Maria Cantwell of Washington; 31 United States
			 Representatives, including two sitting Members, the Honorable Paul Ryan of
			 Wisconsin and the Honorable Steve Driehaus of Ohio, and a former Speaker of the
			 House; the parents of a First Lady; the grandparents of a President; 6
			 Governors; 11 United States Generals; 6 United States Ministers to foreign
			 governments; and 1 United States Ambassador;
		Whereas Miami University’s alumni include 27 college
			 presidents;
		Whereas Miami University has enriched our Nation in the
			 arts, humanities, and sciences through students and alumni who have reached the
			 pinnacle of their professions, such as a United States Poet Laureate, Pulitzer
			 Prize winners, a National Teacher of the Year, National Institutes of Health
			 Fellows, National Science Foundation award recipients, National Endowment of
			 the Arts awardees, and renowned journalists;
		Whereas Miami University is known as the “Cradle of
			 Coaches” for the unparalleled number of nationally prominent collegiate and
			 professional coaches it has produced, 18 of whom have been recognized as
			 national coaches of the year, including Paul Brown (Cleveland Browns), Walter
			 Smokey Alston (Brooklyn/Los Angeles Dodgers), Woody Hayes (Ohio
			 State University), Bo Schembechler (University of Michigan), and Vicki Korn
			 (Miami University);
		Whereas Miami University has created a Culture of
			 Champions, an environment that teaches student athletes to excel in
			 their chosen endeavors, and which led students to earn distinctions that
			 include a National Football League Rookie of the Year, National Football League
			 Super Bowl Champions, National Basketball Association World Champions, National
			 Hockey League Stanley Cup Champions, Major League Baseball World Series
			 Champions, and Olympic gold medalists;
		Whereas Miami University has contributed to the economic
			 growth of the United States through the education of men and women who have
			 gone on to lead some of our most august corporations such as AT&T, Proctor
			 & Gamble, the J.M. Smucker Company, and United Parcel Service of America;
			 and
		Whereas Miami University is the largest employer in Butler
			 County, Ohio, with an economic impact of over $1,000,000,000 per year to the
			 State of Ohio: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates
			 Miami University on the momentous occasion of the university's 200th
			 anniversary;
			(2)expresses its
			 best wishes for Miami University’s continued success; and
			(3)requests that the
			 Secretary of the Senate transmit an official copy of this resolution to Miami
			 University for appropriate display.
			
